DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Objections
Claims 29, 31, 33 and 41 are objected to because of the following informalities:
Regarding Claim 29, in lines 1 and 2, “one or more CC” should be “one or more CCs”. 
Regarding Claim 31, in lines 1 and 2, “one or more CC” should be “one or more CCs”.
Regarding Claim 33, in line 2, “one or more CC” should be “one or more CCs”.
Regarding Claim 41, the claim should end with one period.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 10-14, 19-23, 28-37 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2020/0322187) in view of Gong et al. (US 2020/0112959, relying on the provisional application 62/506,462).
	Regarding Claim 1, He teaches a method of switching component carriers (CC)s, the method comprising:
determining a collision for a transmission on one or more CCs of a switching group ([0051] a plurality of CCs within a cell group (CG)), wherein the collision is with a 
switching one CC of the one or more CCs of the switching group to an alternative CC of one or more alternative CCs based on determining the collision ([0049] UL subframe resources between the PUCCH transmission and the SRS transmission on SW-T-CCs can be orthogonalized in time so as to not collide or interfere; [0051] a UE can be configured by RRC signaling to perform SRS switching among a plurality of CCs within a cell group (CG), where one of the CCs is designated as the SRS SW-F-CC 210 while the remaining CCs can be indicated as SRS switching to CCs (SW-T-CCs) 215; [0063] orthogonality between SRS on SRS CCs (e.g., one or more SCCs 306) and PUCCH transmissions on PCC 304 can be achieved in the time domain without any potential collision); and
transmitting the transmission via the alternative CC of a first CC of the switching group ([0049] UL subframe resources between the PUCCH transmission and the SRS transmission on SW-T-CCs can be orthogonalized in time so as to not collide or interfere; [0063] orthogonality between SRS on SRS CCs (e.g., one or more SCCs 306) and PUCCH transmissions on PCC 304 can be achieved in the time domain without any potential collision).
	However, He does not teach wherein two or more CCs of the switching group are included in the switching group based on the two or more CCs sharing a same timing advance group, sharing a same band, and having a same cyclic prefix.
In an analogous art, Gong teaches wherein two or more CCs of the switching group are included in the switching group based on the two or more CCs sharing a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gong’s method with He’s method so that subframes in a frame communicated over the physical component carrier may be aligned in the time domain with subframes in a frame communicated over the virtual component carrier. The respective frames may carry the same number of subframes. Pairs of subframes, transmitted over the respective physical and virtual component carriers that align in the time domain may be associated with the same subframe index (Gong [0051]). Thus, the complexity for transmitting and receiving the component carrier signals can be reduced.

Regarding Claim 2, He does not teach each CC of the switching group is included in the switching group based on: the two or more CCs sharing the same timing advance group, the two or more CCs sharing the same band, and the two or more CCs having the same cyclic prefix.
In an analogous art, Gong teaches each CC of the switching group is included in the switching group based on: the two or more CCs sharing the same timing advance group, the two or more CCs sharing the same band, and the two or more CCs having 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gong’s method with He’s method so that subframes in a frame communicated over the physical component carrier may be aligned in the time domain with subframes in a frame communicated over the virtual component carrier. The respective frames may carry the same number of subframes. Pairs of subframes, transmitted over the respective physical and virtual component carriers that align in the time domain may be associated with the same subframe index (Gong [0051]). Thus, the complexity for transmitting and receiving the component carrier signals can be reduced.

Regarding Claim 3, the combination of He and Gong, specifically He teaches determining whether to switch one or more CCs of a switching group to the alternative one or more CCs ([0049] UL subframe resources between the PUCCH transmission and the SRS transmission on SW-T-CCs can be orthogonalized in time so as to not collide or interfere; [0063] orthogonality between SRS on SRS CCs (e.g., one or more SCCs 306) and PUCCH transmissions on PCC 304 can be achieved in the time domain without any potential collision. Each UL subframe can then carry HARQ-ACK bits for up to three DL subframes 340 on each CC; [0065] The subframes on PCC for UCI 

Regarding Claim 4, the combination of He and Gong, specifically He teaches the transmitting via the alternative CC includes transmitting a sounding reference signal ([0049] UL subframe resources between the PUCCH transmission and the SRS transmission on SW-T-CCs can be orthogonalized in time so as to not collide or interfere; [0063] orthogonality between SRS on SRS CCs (e.g., one or more SCCs 306) 

Regarding Claim 5, the combination of He and Gong, specifically He teaches wherein the two or more CCs are of the switching group when the two or more CCs: share a component path ([0038] under SRS CC-based switching in Rel-14, SRS dropping becomes even more serious issue due to a UE UL CA capability limitation, such as having only one or two RF chains for transmission/reception on a corresponding frequency band); are aggregated in intra-band contiguous carrier aggregation; or are aggregated in intra-band carrier aggregation ([0060] Table 2, SRS switching between CCs in a same TAG (Covering inter- and intra- band case with and without antenna switching)).

Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in Claim 1.

Regarding Claim 11, the combination of He and Gong, specifically He teaches wherein each CC of the switching group is included in the switching group based on one of the following: the two or more CCs sharing the same timing advance group ([0037] SRS transmission in a first cell/CC is dropped if the SRS symbol happens to collide with PUCCH or PUSCH in a second cell/CC. Such a rule can be modified to tie with or correspond to a timing advance group (TAG) configuration for a UE), the two or more CCs sharing the same band ([0060] Table 2, SRS switching between CCs in a same 

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 11.
Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in Claim 5.

Regarding Claim 28, He teaches a method of receiving one or more component carriers (CC)s, the method comprising:

determining whether the received at least one CC is the alternative CC of the first CC, wherein the determining is based on determining a collision on the first CC with a physical channel transmission including hybrid automatic repeat request (HARQ)-acknowledgement (ACK) information ([0049] The reference configuration (or D-SRS subframe structure) can be used for DL HARQ operation. As a result, UL subframe resources between the PUCCH transmission and the SRS transmission on SW-T-CCs can be orthogonalized in time so as to not collide or interfere; [0063] orthogonality between SRS on SRS CCs (e.g., one or more SCCs 306) and PUCCH transmissions on PCC 304 can be achieved in the time domain without any potential collision. Each UL subframe can then carry HARQ-ACK bits for up to three DL subframes 340 on each CC; [0065] The subframes on PCC for UCI transmission 350 can be utilized for UL transmission so that the UE and the eNB can utilize PUCCH transmission based on the HARQ timing 346. In cases where SRS transmission is not competing for transmission resources, the HARQ payload could be distributed over all UL subframes such that PUCCH could transmit everywhere in the frame structure. However, if the UE has to perform the SRS transmission, then there could be a potential collision between the PUCCH and the SRS); and

	However, He does not teach wherein two or more CCs of the switching group are included in the switching group based on the two or more CCs sharing a same timing advance group, sharing a same band, and having a same cyclic prefix.
In an analogous art, Gong teaches wherein two or more CCs of the switching group are included in the switching group based on the two or more CCs sharing a same timing advance group, sharing a same band, and having a same cyclic prefix ([0051] Physical and virtual component carriers that are used to transmit data streams to a UE in accordance with embodiment virtual carrier aggregation and/or dual connectivity schemes may be associated with the same timing advance group (TAG), as well as have the same cyclic prefix (CP) durations, sub-carrier spacings, bandwidth partitions, and/or physical cell identifier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gong’s method with He’s method so that subframes in a frame communicated over the physical component carrier may be aligned in the time domain with subframes in a frame communicated over the virtual component carrier. The respective frames may carry the same number of subframes. Pairs of subframes, transmitted over the respective physical and virtual component carriers that align in the time domain may be associated with the same 

Regarding Claim 29, the combination of He and Gong, specifically He teaches one or more CC is of the switching group when the one or more CC share a component path ([0038] under SRS CC-based switching in Rel-14, SRS dropping becomes even more serious issue due to a UE UL CA capability limitation, such as having only one or two RF chains for transmission/reception on a corresponding frequency band).

Regarding Claim 30, He teaches a system that receives one or more component carriers (CC)s, the system comprising:
one or more receiver that receives at least one of: a first CC of a switching group or an alternative CC of the first CC ([0049] UL subframe resources between the PUCCH transmission and the SRS transmission on SW-T-CCs can be orthogonalized in time so as to not collide or interfere; [0063] orthogonality between SRS on SRS CCs (e.g., one or more SCCs 306) and PUCCH transmissions on PCC 304 can be achieved in the time domain without any potential collision); and
one or more processor that determines whether the received at least one CC is the first CC or the alternative CC of the first CC ([0049] The reference configuration (or D-SRS subframe structure) can be used for DL HARQ operation. As a result, UL subframe resources between the PUCCH transmission and the SRS transmission on SW-T-CCs can be orthogonalized in time so as to not collide or interfere; [0063] orthogonality between SRS on SRS CCs (e.g., one or more SCCs 306) and PUCCH transmissions 

In an analogous art, Gong teaches wherein two or more CCs of the switching group are included in the switching group based on the two or more CCs sharing a same timing advance group, sharing a same band, and having a same cyclic prefix ([0051] Physical and virtual component carriers that are used to transmit data streams to a UE in accordance with embodiment virtual carrier aggregation and/or dual connectivity schemes may be associated with the same timing advance group (TAG), as well as have the same cyclic prefix (CP) durations, sub-carrier spacings, bandwidth partitions, and/or physical cell identifier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gong’s method with He’s method so that subframes in a frame communicated over the physical component carrier may be aligned in the time domain with subframes in a frame communicated over the virtual component carrier. The respective frames may carry the same number of subframes. Pairs of subframes, transmitted over the respective physical and virtual component carriers that align in the time domain may be associated with the same subframe index (Gong [0051]). Thus, the complexity for transmitting and receiving the component carrier signals can be reduced.

Regarding Claim 31, the claim is interpreted and rejected for the same reason as set forth in Claim 29.

Regarding Claim 33, the claim is interpreted and rejected for the same reason as set forth in Claim 29.

Regarding Claim 34, the combination of He and Gong, specifically He teaches the transmitting comprises transmitting on two or more alternative CCs of the one or more alternative CCs ([0042] SRS switching period that can enable the transmission in a D-SRS subframe to be switched from one CC to another CC for transmission along multiple CCs; [0051] the remaining CCs can be indicated as SRS switching to CCs (SW-T-CCs) 215).

Regarding Claim 35, the combination of He and Gong, specifically He teaches the one or more alternative CCs are not included in the switching group ([0059] Table 2 below illustrates an example lookup table for type-1 GP length configurations corresponding to different use cases. The length of a type-1 GP 250, for example, could be semi-statically configured for each SRS switching CC group for a UE or implicitly determined based on the CA type of SW-F-CC and the first SW-T-CC (e.g. same TAG or different TAG between the two CCs)).

Regarding Claim 36, the combination of He and Gong, specifically He teaches determining whether to switch one or more CCs of a switching group to the alternative one or more CCs, wherein the determining whether to switch is further based on 

Regarding Claim 37, the combination of He and Gong, specifically He teaches determining no collision for the transmission on the alternative CC, and wherein the switching is based on determining no collision on the alternative CC ([0049] UL subframe resources between the PUCCH transmission and the SRS transmission on SW-T-CCs can be orthogonalized in time so as to not collide or interfere; [0063] orthogonality between SRS on SRS CCs (e.g., one or more SCCs 306) and PUCCH transmissions on PCC 304 can be achieved in the time domain without any potential collision).

Regarding Claim 40, the combination of He and Gong, specifically He teaches the physical channel transmission includes one of: physical uplink control channel (PUCCH) or physical uplink shared channel (PUSCH) ([0038] SRS on SRC CCs may 

Regarding Claim 41, the combination of He and Gong, specifically He teaches the transmission comprises a sounding reference signal (SRS) transmission ([0049] UL subframe resources between the PUCCH transmission and the SRS transmission on SW-T-CCs can be orthogonalized in time so as to not collide or interfere; [0063] orthogonality between SRS on SRS CCs (e.g., one or more SCCs 306) and PUCCH transmissions on PCC 304 can be achieved in the time domain without any potential collision).

Regarding Claim 42, the combination of He and Gong, specifically He teaches each of the one or more CCs of the switching group and each of the one or more alternative CCs are physical CCs ([0013] FIG. 5 illustrates an example a physical uplink shared channel (PUSCH) transmission or a physical uplink control channel (PUCCH) transmission in a D-SRS subframe).

Claims 6-7, 15 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. in view of Gong et al. and Yu et al. (US 2015/0223087).

In an analogous art, Yu teaches switching the one CC of the one or more CCs of the switching group to the alternative CC of the one or more alternative CCs includes: adjusting at least one component of a component path shared by the two or more CCs of the switching group prior to the transmitting ([0047] the signal processing components shared by aggregated CCs may comprise the LNA 601, the mixer 602, the PLL 603, the filter 604 and the ADC 605; [0039] the processor 130 can further decrease /adjust the operation bandwidth and/or adjust the center frequency of the signal processing component before an end of a DRX off duration, such that the operation band of the signal processing component is adjusted to cover only the bandwidth and the carrier frequency of the PCell before the end of the DRX off duration. In this manner, the power-efficient deactivated SCell measurement without causing PCell/PCC interruption can be achieved).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yu’s method with He’s method in order to reduce the hardware component cost and size of the transmitter. Thus, it is more feasible to implement the method in the mobile devices.

Regarding Claim 7, the combination of He and Gong does not teach returning the at least one component to its default settings after the transmitting.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yu’s method with He’s method in order to reduce the hardware component cost and size of the transmitter. Thus, it is more feasible to implement the method in the mobile devices.

Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in Claim 6.

Regarding Claim 25, the combination of He and Gong does not teach code for returning the at least one component to its default settings after a transmission is transmitted via the at least one of the first CC or via the alternative CC of the first CC.
In an analogous art, Yu teaches code for returning the at least one component to its default settings after a transmission is transmitted via the at least one of the first CC 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yu’s method with He’s method in order to reduce the hardware component cost and size of the transmitter. Thus, it is more feasible to implement the method in the mobile devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi et al. (US 2020/0092055) teaches method for generating SRS sequence.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413